DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a plurality of locking member” in line 6. The term “member” should be replaced with --members--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each respective guide having a narrower portion that allows the locking members of the curtain to pass therethrough” in lines 9-10. The movement of the locking portions through the 

Specification
The amendment filed 6/24/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each respective guide having a narrower portion that allows the locking members of the curtain to pass therethrough but restricts the lateral side edges of the curtain from disengaging from the guides” in lines 9-11. It is unclear how the narrower portion of each guide can allow the locking 
Claim 5 recites “motor drive support and locking blocks arranged at at least one of the support brackets”. However, claim 1 has been amended to recite “motor drive and locking blocks arranged at at least one of the support brackets” in lines 23-24. It is unclear if new motor drive and locking blocks are being introduced in claim 5. As best understood, only one set of motor drive support and locking blocks are provided at each support bracket. Is claim 5 introducing a second set of blocks on the other of the pair of support brackets? If so, does claim 5 also require a motor at both support brackets, since it is understood that the motor drive support and locking blocks are configured to support the shaft of the motor? It is recommended that claim 5 be amended to clarify that the motor drive support and locking blocks are distinct from those in claim 1, or that claim 5 be canceled as it otherwise only recites limitations that are previously recited in claim 1.
Claims 3 and 7-11 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renson (FR 2886332) in view of Coenraets (U.S. Patent No. 4,884,617) and Cole (U.S. Patent Application Publication No. 2017/0201140). Note: A copy of a machine translation of the Renson patent document was provided with the Office action dated 4/7/20. References to the specification of Renson are directed to the machine translation.
Regarding claim 1, Renson discloses a curtain assembly, comprising: a curtain (1) moveable about an opening in a structure [FIGS. 1, 2], wherein the opening is defined by sides (at 4, 5), said curtain deployable about the opening in a direction of travel, said curtain having lateral side edges (side edges at which the locking members/thickenings 14 are positioned); a pair of support brackets (side sections of the box 3, shown in at least Figures 4 and 5); a plurality of locking members (14; page 4, paragraph 3 discloses zipper teeth that correspond to a plurality of locking members) arranged at each lateral side edge of the curtain transverse to the direction of travel [FIG. 3]; a respective guide (4, 5) at each side of the opening for receiving the locking members of a corresponding lateral side edge of the lateral side edges of the curtain, each respective guide having a narrower portion (13) that allows the locking members of the curtain to pass therethrough but restricts the lateral side edges of the curtain from disengaging from the guides; a roller barrel assembly (2, 17) positioned between the support brackets [FIGS. 2, 4, 5], said roller barrel assembly having regions of a first diameter (diameter of the roller tube 2) and configured as a take up roller barrel having the first diameter [FIG. 5] that stores the curtain in an un-deployed or partially deployed condition, said roller barrel assembly having regions of a second diameter (second diameter provided on the end pieces 17), less than the first diameter, in alignment with the locking members to provide a volume of space for the lateral side edges of the curtain having the locking members when the curtain is in the un-deployed or partially deployed condition [FIGS. 4, 5]; and at least one tubular motor drive unit (26) arranged at (“at” defined as ‘near or in the vicinity of’) a first lateral end of the roller barrel assembly [FIG. 5], wherein the at least one tubular motor drive unit comprises: a motor drive (26, 17), having the first diameter (at least the portion of the end piece immediately adjacent to the roller barrel 2 has the first diameter, as shown in Figure 5; see annotated drawing below), arranged at an end of the roller barrel [FIG. 5], motor drive support and locking blocks (24, 27) arranged at at least one of the support brackets [FIGS. 4, 5], and a drive shaft (output of the motor 26 at its connection to the side piece 27; see annotated drawing below) the drive shaft coupling, at one end, with the motor drive at the end of the roller barrel [FIG. 5]. Renson does not disclose that the drive shaft defines the regions of the 

    PNG
    media_image1.png
    818
    790
    media_image1.png
    Greyscale

Nonetheless, Coenraets discloses a curtain assembly comprising a roller barrel having a first diameter and a drive shaft (29) that defines regions of a second diameter [FIGS. 1, 3].
Furthermore, Cole discloses a curtain assembly comprising a motor drive (14a, 14b) and a drive shaft (132, 140a, 140b) configured to provide spacing between the motor drive and motor drive and support blocks (136a, 136b, 138a, 138b; paragraph 0052).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end sections and drive shaft of the curtain assembly of Renson to have the drive shaft define the second diameter, as taught by Coenraets, in order to provide additional space for the side edges of the curtain, so as to enable the use of thicker edge portions or longer curtains with more windings. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive shaft of Renson to provide spacing between the motor drive and motor drive and support blocks, as taught by Cole, in order to wear or damage resulting from contact between the motor drive and the blocks, and to provide a secure connection between the drive shaft and the motor drive and support blocks.
Regarding claim 3, Renson discloses that the plurality of locking members (zipper teeth; page 4, paragraph 3) are arranged at opposite ones of the lateral side edges of the curtain and spaced from one another along an extent of the curtain in the direction of travel [FIG. 3].
Regarding claim 5, Renson discloses motor drive support and locking blocks (24, 27) arranged at least one of the support brackets [FIGS. 4, 5].
Regarding claims 7-9, Renson discloses the tubular motor drive unit (26) and a reduced second diameter at both the first and second lateral ends of the roller barrel assembly in alignment with locking members (14) at the first and second lateral ends of the roller barrel assembly [FIGS. 4, 5], wherein a second shaft (22) is arranged between the second lateral end and the respective support bracket [FIG. 4]. Renson does not disclose a second tubular motor drive unit.
Nonetheless, Cole discloses a curtain assembly comprising first and second tubular motor drive units (14a, 14b) having first and second drive shafts (132, provided at both ends in operable connection with the respective motor units) [FIGS. 5, 6] arranged at respective first and second lateral ends of a roller barrel assembly [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curtain assembly of Renson to include a second tubular motor drive unit, as taught by Cole, in order to increase the lifting capacity of the curtain assembly to allow for the use of larger or heavier curtains, and to provide even lifting force across the roller tube to reduce wear from torque on the tube. It further would have been obvious to have provided the second Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Renson discloses that each guide is coupled to a respective side wall by one or more support elements (25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Renson (FR 2886332) in view of Coenraets (U.S. Patent No. 4,884,617) and Cole (U.S. Patent Application Publication No. 2017/0201140), as applied to claim 1 above, and further in view of Mullet (U.S. Patent Application Publication No. 2016/0273269).
Regarding claim 10, Renson, as modified above, discloses the at least one tubular motor drive unit, but does not explicitly disclose electrical connections of the drive unit.
Nonetheless, Mullet discloses a curtain assembly, wherein one or more electrical connections (5014) for a tubular motor drive unit (5001) pass through a respective reduced diameter shaft (5015) [FIG. 62].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular motor drive unit of Renson, as modified above, to include the electrical connections taught by Mullet, in order to provide means for directly powering the motor drive unit via a wired connection to an external power source.

Response to Arguments
Applicant’s arguments, filed 6/24/21, with respect to the rejection(s) of claim(s) 1, 3, 5, and 11 under 35 U.S.C. 103 as being unpatentable over Renson in view of Coenraets have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims.
Applicant’s argument with respect to the combination of Renson and Coenraets based on the projecting part 4 of Coenraets have been considered and are not found persuasive. Applicant argues that In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Renson and Coenraets are directed to curtain assemblies having regions provided at ends thereof for accommodating edge locking members that are thicker than the thickness of the curtain. This is clearly in the field of applicant’s endeavor, and the particular configuration of the locking members does not render Coenraets nonanalogous.
Applicant’s arguments directed to the popper construction of the locking members are also not found persuasive, as such a construction is not recited in the claims. The specific popper configuration for the locking members that Applicant addresses in the arguments is not set forth in the claims. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a popper configuration for the locking members) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that Coenraets does clearly disclose a spacing between the blocks 6 of the projecting part 4 in Figure 4, which is copied below.

    PNG
    media_image2.png
    548
    270
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634